 622DECISIONSOF NATIONALLABOR RELATIONS BOARDDetroit Edison CompanyandLocal 223, Utility Work-ersUnionofAmerica,AFL-CIO.Case7-CA-10761April 30, 1975DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNING ANDPENELLOOn June 21, 1974, Administrative Law Judge RobertE. Mullin issued the attached Decision in this proceed-ing. Thereafter, Respondent filed exceptions and a sup-porting brief.On February 26, 1975, following the SupremeCourt's decision inN.L.R.B. v. J. Weingarten, Inc.,andInternational Ladies' Garment Workers' Union, UpperSouth Department AFL-CIO v. Quality ManufacturingCompany,'the parties were advised that statements ofposition could be filed with the Board with respect tothe impact of the Supreme Court's decisions,supra,onthe instant case. On March 17, 1975, Respondent fileda statement of position.Pursuant to the provisions of Section 3(b) of theNational Labor Ralations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andthe Respondent's statement of position and has decidedto affirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe Respondent, the Detroit Edison Company, Detroit,Michigan, its officers, agents, successors, and assigns,shall take the action set forth in the said recommendedOrder.'420 U.S 251, and 420 U S. 276, respectively, decided February 19,1975DECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: This casewas heard on March 29, 1974, in Detroit, Michigan, pursuantto a charge duly filed and served,' and a complaint issuedon February 13, 1974. The complaintallegesthat the Re-spondent violated Section 8(a)(1) of the Act in refusing topermit a union representative to be present while an employeewas being interrogated by'company security personnel. In itsanswer, duly filed, the Respondent conceded certain factswith respect to its business operations, but it denied all allega-tions that it had committed any unfair labor practices.At the trial, the General Counsel and the Respondent wererepresented by counsel. All parties were given full oppor-tunity to examine and cross-examine witnesses, and to filebriefs. The parties waived oral argument. A brief was submit-ted by the General Counsel on April 29, 1974, and by theRespondent on May 2, 1974. Upon the entire record in thecase, including the briefs of counsel, and from my observationof the witnesses, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe Respondent corporation, organized under, and exist-ing by virtue of, the laws of Michigan and New York, has itsprincipal office and place of business in Detroit, Michigan,where it is engaged, as a public utility, in the production, sale,and distribution of electrical power, steam, and related prod-ucts.During the calendar year 1973, a representative period,the Respondent purchased from outside the State of Michi-gan and had shipped directly to its Michigan facilities sup-plies and equipment valued in excess of $5 million. Duringthe same period, the Respondent sold electrical energy valuedin excess of $250 million to customers within the Detroitmetropolitan area, including the FordMotor Company,Chrysler Corporation, and General Motors Corporation. An-nual gross revenue from these last described services ex-ceeded 350,000. Upon the foregoing facts, the Respondentconcedes, and I find, that The Detroit Edison Company isengaged in commerce within the meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDLocal223,UtilityWorkersUnionofAmerica,AFL-CIO, herein called Union, is, and has been, at all timesmaterial a labor organization within the meaning of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsThe Respondent and the Union have had collective-bar-gaming relations for many years. The current agreement,which has a maintenance of membership provision, is effec-tive until June 9, 1975. It also has a conventional automaticrenewal clause.In late October 1973,2 the Respondent initiated an inves-tigation of a travel reimbursement claim submitted by em-ployee Richard D. Logan On November 5, the Respondentnotified Logan that he was being suspended for 3 days, al-legedly for having submitted an altered meal check receipt todefraud the Company. Prior to November 5, various supervi-sory and investigatory personnel met with Logan on the mat-ter of the altered meal check. It was not until November 5,however, when Logan was summoned to a conference at'The charge was filed on November 28, 19732All dates hereinafter are for the year 1973 unless otherwise indicated217 NLRB No. 96 DETROIT EDISON COMPANYwhich he was informed of his suspension, that he was permit-ted to have a union representative present when he met withmanagement. The General Counsel contends, and the Re-spondent denies, that by this course of action the Respondentviolated Section 8(a)(1) of the Act.B.The Facts -The facts herein are largely undisputed. At the time inquestion, Logan wasa steam meterinspector at the Respon-dent'sWarren Service Center. On that job he spent from 75to 80 percent of his workingtimeaway from the branchheadquarters. During the week of October 22, Logan and oneNewton, a coworker,were engagedon a project that wasgenerally referred to in the record as "the Vassar job."3 OnOctober 29, the following Monday morning, Almont P.Palmer, supervisor of thesteam meterdivision, and Logan'simmediate supervisor, asked that Logan submit his time slipsfor the preceding week. When he did so, Logan also submit-ted a claim for reimbursement as to a restaurant meal that heclaimed he had paid for while on the Vassar job. Shortlybefore closing time that afternoon, Palmersummoned Loganto his office. After Logan arrived, Palmer told him that theywould proceed to a conference room in an adjoining building.On the way to the conference room, the pair encounteredRobert Jackson, union steward for the division. Logan testi-fied that when this occurred he asked Jackson to accompanyhim to themeeting.Jackson testified that after he indicatedthat he would accede to this request, Palmer prevented himfrom doing so by ordering that Jackson return to his work forthe remainder of the shift. Although Palmer testified thatneither he nor Loganengaged inany conversation with Jack-son, I conclude that as to this conflict in the testimony Jack-son and Logan were the more credible.During the conference, Palmer questioned Logan as to whyhis time slips reflected an extra 30 minutes of work as com-pared with the record of his colleague Newton. Logan ex-plained that it was because he had worked through his lunchhour and thereby qualified for an extra 30 minutes pay pursu-ant to a provision in the collective-bargainingagreement.According to Logan, his supervisor accepted this explana-tion. Palmer acknowledged having done so and that at thetime he told Logan "Fine, that explains it,",after which hewent on to the other topic that he wanted to discuss with theemployee.The latter subject involved Logan's claimfor reimburse-ment for a meal at the Golden Lion, a restaurant at SevenMile Road and Mack, on October,24.4 Palmer testified thatafterLogan submitted the meal check that morning hebecame suspicious of the documentation because the date ofOctober 24 was written over a figure 27. According to Palmeron telephoning the restaurant to ascertain when the meal hadbeen purchased, the cashier there told him that the serialnumber of the check indicated that it was for a meal that hadbeen served on October 27, a Saturday. Palmer testified thathe thereupon went to the restaurant where he secured theThe recordis silent asto whether this project was located in Vassar,Michigan, or only in thatgeneralvicinityThe town of Vassar is approxi-mately 75 miles from Detroit."This restaurant was about 2-1/2 to 3 hours driving time away fromVassar where Logan had worked on the day in question.623duplicate copy of the meal check which Logan hadgiven himthatmorning and in sodoing found that the copy suppliedby the Golden Lion demonstrated that the meal had beenbought on October 27 rather than the 24th. Palmer testifiedthat he told Logan that he did not believe his story that themeal in questionhad been bought on Wednesday, October24.5Logan testified that when Palmer told him that it ap-peared that he had submitted a fraudulent ticket, he (Logan)concludedthe meetingand left the room with the declaration"Hey, that's it. I'm gettingout of here."On or about October 31, Palmer met with Charles Mills,his immediate superior,William Yelton,assistantsuperm-tendent of the meter department, William Lang,a representa-tive of theunion relationsdepartment, and Donald Bluhm,administrator of theinvestigationsdivision in the securitydepartment. Palmer testified that the meeting was called todetermine whether the security department should check intopossible fraud in connection with the meal ticket from theGolden Lion. According to Palmer, at thismeeting it wasdecided that Bluhm's department should investigate the mealcheck in question. He further testified that this was the firstsuch meeting that he had ever attended. According to Bluhm,there was no discussion of discipline at this conference.6When Logan reported for work on themorningof Novem-ber 1,Palmerintroduced him to James B. Taylor, a represen-tative of the security department, and told him that he wouldhave to accompany Taylor "downtown to give a statement tostraighten. . . out this thing in Vassar." Logan immediatelytold Palmer that he wantedunionrepresentation at any suchmeeting. Palmer told him that he could not have it and toemphasize the necessity that Logan accompany Taylor atonce, Palmer told him that in the event Logan did not do sohe could receive "very severe disciplinary action." Loganagainasked for union representation and after Palmer oncemore told him that he did not need it, Taylor gave a similaranswer and added that no union representation was requiredbecause the security department had no authority to disci-pline anyone. Logan finally said that he would go with Tay-lor, but added that at any meeting in the security department"I won't open my mouth."7On arrival at the headquarters of the security department,located in the Respondent's generaloffice building in down-town Detroit, Taylor introduced Logan to Bluhm. Accordingto Logan, Bluhm stated that the meter department had askedthat he secure a statement from him as to the Vassar incident.Logan testified that he told Bluhm that he had asked forunion representation threetimesin connection with the inves-tigation.According to Logan, Bluhm thereupon stated,"[the contract] is very explicit. You do not get it [unionrepresentation]unlessyou are being disciplined . . . You arenot being disciplined.We just want a statement fromyou."'Thereafter Logan discussed the matter of the meal5The claim was for $206Palmer testified that this meeting was held on October 30, whereasBluhm testified that the date was October 31 Bluhm, however, seemed tohave a more accurate recollection of the time when it occurred.7The quotations in this paragraph are from Logan's testimony which wascredible and substantially corroborated by that of Palmer and Taylor8Bluhm testified that prior to entering the conference room with him,Logan did not requestunion representation.On the other hand, he did notdeny having made the above quoted comments which Logan, in his tes-timony, attributed to Bluhm. 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDticket with Bluhm and during the course of the conferencetold him that he and his wife had been to the Golden Lionfor dinner on October 27. After their discussion had beenunder way for some while,Bluhmsecured a stenographerwho took a statement from Logan. After she had transcribedher notes, Logan was shown the statement. He did not signit,but he initialled a number of corrections that he made onthe finished product. Upon the conclusion of themeeting,Logan was given a ride back to the Warren Service Centerwhere he resumed work.Late on the afternoon of November 5, Palmer told Loganhe wanted him in the office and that, since disciplinary actionwas contemplated, Logan could have union representation.Union Steward Jackson was then summoned and the threethereupon went to the office of Charles Mills, supervisor ofthe meter standards,materials,and steam division. At theoutset of the meeting Mills handed Jackson a notice of disci-plinary action pursuant to which Logan was being suspendedfor 3 days, effective on November 6, allegedly for havingsubmitted an altered meal receipt in support of a reimburse-ment claim.9Logan testified that when he was handed thedisciplinary notice he protested thatitwasinaccurate and leftthe room, without any discussion of the matter. Jackson re-mained to protest the basis for the action being takenagainstLogan, but without effect. Palmer testified that when Loganwas called to the meeting that day the decision had alreadybeen made to discipline the employee.10CONCLUSIONS OF LAWInQuality Manufacturing Co.,195 NLRB 197 (1972), en-forcement denied 481 F.2d 1018 (C.A. 4, 1973), the Boarctheld that an employee ordered to meet with her employerunder circumstances that caused her to have reasonablegrounds to fear that her job was in jeopardy had a right tohave a union representative present and that for an employerto deny her request was a violation of Section 8(a)(1) of theAct.InMobil Oil Corporation,196 NLRB 1052 (1972), enforce-ment denied 482 F.2d 842 (C A. 7, 1973), employees werequestioned as to their suspected role in a company theft.When the objective of the interview became apparent theyrequested union representation but it was denied. In keepingwith its decision inQuality, supra,the Board held that by thisaction the employer violated Section 8(a)(1). In a later case,J Weingarten, Inc.,202 NLRB 446 (1972), enforcement de-nied 485 F.2d 1135 (C.A. 5, 1973), an employee was ques-tioned by an employer's security agent as to a theft of com-9 In the notice of this action, Logan was charged with having submitteda $20 claim forreimbursementthat was supported by a meal ticket from theGolden Lion Restaurant which was originally dated October 27, a Saturday,but on which the date of October 24, a Wednesday, had been superimposed.i0The parties stipulated that Logan subsequently filed a grievance pro-testing the disciplinary action which was taken against Logan This was stillpending at the time of the hearing in the instantcase.However, no grievancewas filed to protest the denial of the union representation to Logan The timefor filing such a grievance, pursuant to the provisions of the contract, expiredwithout the Union, or Logan, having taken any action Counsel for theRespondent stated at the hearing that in the event the Union subsequentlysought to file a grievance on the latterissue, theCompany could, and would,object to such action for failure to comply with the contractual requirementon timeliness. Consequently, there is noCollyerissue hereThe DetroitEdison Company,206 NLRB 898, 899-900 (1973)pany property.A request by the employee'-for unionrepresentation was denied by the security agent. The Boardheld that the employee had reasonable grounds to fear thather job was endangered soon after the security agent beganquestioning her about possible dishonesty and that the actionof the security-agent in denying her request for union repre-sentation constituted a violation of Section 8(a)(1). TheBoard further held that it wasimmaterialthat the securityagent himself did not have the power to discipline theemployee."On October 29, Supervisor Palmer told Logan that he didnot believe Logan's explanationregarding the apparent alter-ation of a meal ticket which the latter submitted for reim-bursement. On November 1, Palmer notified Logan that theemployee was to report to the downtown headquarters for aninterview with the head of the Respondent's security depart-ment "to givea statementto straighten ..out this thing inVassarV a s s a r .Logan, whose request that the union stewardaccompany him on his firstmeetingwith Palmer on October29 had been denied,againrequestedunionrepresentation ofboth Palmer and Security Agent Taylor, the latter being theone who was to accompany Logan to the Respondent's down-town headquarters. In each instance, Logan's request wasdenied, first by Palmer and then by Taylor. When Loganreached the office of Bluhm, head of the investigation divi-sion, he renewed his request for union representation andBluhm likewise denied it on the ground that he had no au-thority to discipline Logan. Nevertheless, at the outset of theconference with Bluhm the latter told Logan that the meterdepartment wanted him to secure a statement from Logan asto the Vassar incident. Consequently, it was apparent to Lo-gan that although Bluhm might have no power to disciplinehim, Bluhm's report of the interview was destined for Logan'ssuperiors in the meter department who clearly had such au -thority.On November 5, when Logan was summoned to a meetingwith his superiors and theunionsteward was permitted to bepresent, the decision to discipline the employee wasa faitaccompli.At that point the presence of the steward could beof little, if any, assistance. It was as if counsel for the accused,instead of being allowed at the arraignment and throughoutthe trial of a case, was permitted to be in the courtroom onlyafter the jury had brought in a verdict of guilty and to hearthe court pronounce the sentence.In its brief, the Respondent has relied upon the opinionsof the circuit courts which have disagreed with the Board'sdoctrine on theissuehere involved.N.L.R.B. v. QualityManufacturing Co., supra; N.L.R.B. v. Mobil Oil Corporation,supra;andN.LR.B. v. J Weingarten, Inc., supra.Insofar asthese latter opinions conflict with the Board's position, theAdministrative Law Judge is bound to follow the Board. Inan earlier day the Board reminded the trier of the facts, attimes sharply, that "it is not for a Trial Examiner to speculateas to what course the Board should follow where a circuitcourt has expressed disagreement with its views."InsuranceAgents' InternationalUnion, AFL-CIO,119NLRB 768,I'"To Collins [the employee], the possibility of disciplinewas just as realwhether the discipline that might be visited upon her wasimposed immedi-ately by Hardy [the security officer] and/or York [thestore manager], or atsome future time by the president of the Company."Weingartenat p 449,JD. DETROIT EDISONCOMPANY772-773 (1957), reversed on other grounds 361 U.S. 477(1960).Novak Logging Company,119NLRB 1573,1575-76 (1958). Consequently,and inaccordance with theBoard's decisions cited above, it is my conclusion that onNovember 1, 1973, the Respondent violated Section8(a)(1)of the Act by the refusal of its agents to permit employeeLogan to have union representation when he was interviewedby Bluhm, the Respondent's security officer.THE REMEDYHaving found that the Respondent engaged in unfair laborpractices it will be recommended that it be required to ceaseand desist therefrom, and take certain affirmative action de-signed and found necessary to effectuate the Act.Upon the foregoing findings and conclusions and the entirerecord, and pursuant to Section 10(c) of the Act, there isissued the following recommended:ORDER12The Respondent, The Detroit Edison Company, its offic-ers, agents, successors and assigns, shall:1.Cease and desist from:(I) Requiring any employee to take part in an interview ormeeting without union representation, if such representationhas been requested by the employee and if the employee hasreasonable grounds to believe that the matters to be discussedmay result in his being subject to disciplinary action.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:12 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived forall purposes.625(a) Post at its facilities in the Detroit, Michigan, metropoli-tanarea,copiesoftheattachednoticemarked"Appendix."13 Copies of said notice, to be furnished by theRegional Director of the Board for Region 7, after beingsigned by an authorized representative, shall be posted by itimmediately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken to insure that said notices arenot altered, delfaced, or covered by any other material.(b)Notify the aforesaid Regional Director,' in writing,within 20 days from the date of this Order, what steps it hastaken to comply herewith.13 In the event the Board's Order is enforced by a Judgement of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "Postedpursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT require that any employee takepart in an interview or meeting without union rep-resentation if the employee requests such represen-tation and if the employee has reasonable groundsto believethat thematter to be discussed at suchinterview or meeting may result in his being sub-ject to disciplinary action.THE DETROIT EDISON COMPANY